470 A.2d 1266 (1984)
FIELD INDUSTRIES, INC.
v.
D.J. WILLIAMS, INC., Branrose Realty, Inc., and Doran-Maine, Inc.
Supreme Judicial Court of Maine.
Argued January 12, 1984.
Decided February 6, 1984.
*1267 Trafton & Matzen, R. Barrie Michelsen (orally), Richard L. Trafton, Auburn, for plaintiff.
Brann & Isaacson, Alfred Frawley (orally), George S. Isaacson, Lewiston, for defendants.
Before McKUSICK, C.J., and NICHOLS, VIOLETTE, WATHEN, GLASSMAN and SCOLNIK, JJ.
MEMORANDUM OF DECISION.
The defendant Doran-Maine, Inc., appeals from an order of the Superior Court (Androscoggin County) granting the motion of the plaintiff Field Industries, Inc., to dismiss Doran-Maine's counterclaim under the doctrine of forum non conveniens.[1] We deny the appeal.
The decision by the Superior Court to dismiss a claim for forum non conveniens is reviewable by this court for a clear abuse of discretion. MacLeod v. MacLeod, 383 A.2d 39, 42 (Me.1978). In MacLeod we enumerated the factors properly to be considered by a court entertaining a motion to dismiss on the ground of forum non conveniens. Id., quoting Gulf Oil Corp. v. Gilbert, 330 U.S. 501, 508-09, 67 S. Ct. 839, 843, 91 L. Ed. 1055 (1947). Having examined the record, we find no evidence in the instant case to suggest the court failed to weigh these factors, and therefore no abuse of discretion in the court's dismissal of Doran-Maine's counterclaim.
The entry is:
Judgment affirmed
All concurring.
NOTES
[1]  The Superior Court's dismissal of Doran-Maine's counterclaim constitutes a final judgment as to that claim, despite the fact that the plaintiff's original claim remains unresolved. M.R.Civ.P. 54(b).